Citation Nr: 0326987	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  00-16 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for back disorder

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
November 1974.  

This appeal arises from January and July 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico 
which denied service connection for a nervous disorder, a 
back disorder and headaches.  


REMAND

The veteran has identified records which may support his 
claim and requested the RO assist him in obtaining those 
records.  The veteran asserted he is disabled and receives 
Social Security Disability benefits.  The veteran told a VA 
examiner in September 1999 that he began receiving Social 
Security benefits in 1996 due to a disabling neuropsychiatry 
disorder.  When the veteran submitted his claim in October 
1997 he wrote the RO that he had been treated at the VA 
Medical Center in San Juan from 1974 to 1976.  In addition, 
the veteran's representative in a June 1999 Memorandum wrote 
the veteran had received medical and psychiatric treatment at 
Womack U. S. Army Hospital at Fort Bragg, NC during 1973 and 
1974.  The RO has not attempted to assist the veteran in 
obtaining any of these records.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claims.  The regulations 
require VA to make as many requests as are necessary to 
obtain relevant records which are in the custody of a Federal 
Department or agency.  Attempts to obtain the records may 
only cease if the custodian of the record advises VA that the 
records do not exist or the custodian does not have them.  
38 C.F.R. § 3.159 (2003).  See also Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  All of the records the veteran has 
identified may be in the custody of a Federal Agency.  

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for a psychiatric disorder, a 
back disorder and headaches since 
service.  After securing the necessary 
releases, the RO should obtain all 
records that are not already in the 
claims folder.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels, to 
include specific requests for the 
veteran's mental hygiene records and 
records of treatment at Womack U.S. Army 
Hospital at Fort Bragg, North Carolina, 
during 1974 and 1974.  

4.  The RO should request the veteran's 
records of treatment at the VA Medical 
Center in San Juan from 1974 through 
1976.  

5.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  
The veteran must also be notified that he 
has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1); PVA, supra.   

6.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

7.  Thereafter, the RO should 
readjudicate the veteran's claims of 
service connection for a psychiatric 
disorder, a back disorder and headaches, 
to include consideration of all evidence 
obtained since its Supplemental Statement 
of the Case (SSOC) was issued in 
September 2001.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided with an appropriate 
SSOC, which contains a summary of the 
evidence received since the September 
2001 SSOC, and given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant and his representative 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



